Citation Nr: 9930921	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from June 1950 to June 1954.

In December 1994, he claimed service connection for a stroke 
and contended it was caused by smoking cigarettes, a practice 
he began in service.  This appeal arises from a July 1997 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) that denied service connection for a 
cerebrovascular accident.


FINDING OF FACT

The claim for service connection for residuals of a 
cerebrovascular accident is not plausible under the law, as 
it is not accompanied by adequate supporting medical 
evidence.


CONCLUSION OF LAW

The claim for service connection for residuals of a 
cerebrovascular accident is not well grounded.  38 U.S.C.A. 
§  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

As noted in the Introduction, above, the veteran filed his 
claim seking service connection for a stroke in December 
1994.  At that time, he submitted to the RO a VA Form 21-4138 
(Statement in Support of Claim) in which he contended, in 
pertinent part, "My smoking condition was a direct result of 
cheap cigarettes and it being the thing to do when I entered 
service.  I did not smoke before service."

Accompanying the veteran's claim were May 1994 records from 
Lynchburg, Virginia, General Hospital showing that the 
veteran, an engineer from South Carolina, was visiting a 
local job site when he developed left hemiparesis and mild 
dysarthria, and was taken to the emergency room.  During his 
admission workup, he stated that he had not seen a doctor 
since 1965, when he had suffered a spontaneous pneumothorax 
after a motor vehicle accident.  He reported that he smoked 
one to two packs of cigarettes per day.  On admission, blood 
pressure was 130/116.  It was 190/130 when checked later, and 
the veteran was started on Procardia and Hydrochlorothiazide.  
A computerized tomography scan of the abdomen revealed an 
aortic aneurysm.  He progressed well and the main problem 
became disposition, as the veteran had a need for in-patient 
therapy but no insurance.  Arrangements were made to transfer 
him to the VA Medical Center (VAMC) in Asheville, North 
Carolina, on 10 June.  The discharge diagnoses were - right 
cerebrovascular accident with left hemiparesis; abdominal 
aortic aneurysm; essential hypertension, and 
hypercholesterolemia.

Also accompanying the veteran's claim was a December 1994 
letter from William Sullivan, DO, of Lynchburg, addressed to 
a South Carolina County Veterans Affairs Office.  Dr. 
Sullivan stated that he had been the veteran's treating 
physician during his hospitalization at Lynchburg General 
from May to June of that year.  Discussing the etiology of 
the stroke, Dr. Sullivan noted that the veteran's heart size 
was within normal limits, without evidence of left 
ventricular hypertrophy; a carotid duplex scan was within 
normal limits; a computerized tomography scan of the abdomen 
showed no evidence of kidney trouble; serum cholesterol was 
only 209 and not high enough to be considered a risk factor 
for stroke; he had no history of hypertension or diabetes; 
and there was no family history of cerebrovascular accidents.  
He stated that the veteran's only risk factor for a 
cerebrovascular accident was cigarette smoking.  Dr. Sullivan 
further stated, "It has been brought to my attention that 
Mr. [redacted] did not begin to smoke until he joined the 
military."  He concluded with the assertion that the 
veteran's "cerebral vascular accident was directly 
attributable to complications related to smoking.  Since he 
had joined the military during a 'smoker friendly' era, I 
think it is reasonable to surmise that that his military 
related smoking was the direct cause of his cerebral vascular 
accident."

VA treatment records show that the veteran was admitted on 10 
June 1994 to the Asheville VAMC Geriatric Evaluation and 
Management Program.  The program included a thorough 
examination that revealed a weight of 207 pounds and blood 
pressure of 160/98; psychological testing showed no evidence 
of depression.  His Functional Independence Measure was 54 
and a goal of 115 was established.  He was started on 
physical therapy, kinesiotherapy, and occupational therapy, 
and he worked diligently in those programs.  Cardiovascular 
risk factors, including smoking, were reviewed with him.  It 
was reported that he had not smoked since the stroke, did not 
resume smoking while hospitalized, and was motivated to 
continue the smoking cessation program.  His Functional 
Independence Measure rose to 118, and he was discharged on 4 
August 1994.

September 1994 VA outpatient treatment records noted that the 
veteran was doing well after discharge from the hospital.  He 
had lost 30 pounds since his admission on 10 June, had not 
resumed smoking, blood pressure was 130/90 or lower, and he 
was maintaining a low-cholesterol, low-fat, no-added-salt 
diet.

Records of the veteran's June 1994 hospitalization, obtained 
in September 1996 directly from the hospital, included a 
report of an echocardiogram that noted mild, concentric, left 
ventricular hypertrophy.

February 1995 VA chest X-rays showed an atherosclerotic 
aorta.  In April 1995, the veteran was admitted to a VA 
hospital for repair of an abdominal aortic aneurysm.  Upon 
discharge, diagnoses included abdominal aortic aneurysm, 
status post cerebrovascular accident, hypertension, and 
peripheral vascular disease.

A March 1995 VA outpatient treatment record noted that the 
veteran's "personality factors, e.g., obsessive/compulsive 
[with] 'perfectionistic' tendencies, give rise to psychic 
stress which can be reflected in medical conditions.  Past 
coping mechanism (smoking cigarettes) is a behavior that the 
veteran acknowledges has been detrimental to health."

In March 1997, the RO sent the veteran a letter requesting 
detailed information about his smoking.  In a response later 
that month, the veteran said he was a high school student 
before service and a draftsman after service, that he began 
smoking cigarettes in July 1950, that he smoked 2 or 3 packs 
of cigarettes per day, that he first became aware of the 
condition that he claimed as secondary to cigarette smoking 
in May 1994, and that he quit smoking in May 1994.

At a May 1997 VA medical examination, the veteran reported 
that he was in service between 1950 and 1954, that he began 
smoking in service, and that he continued smoking thereafter.  
He recounted his history of suddenly developing left arm and 
leg weakness in May 1994.  As to the veteran's account of 
that May-June 1994 hospitalization, the VA examiner noted, 
"He reports that the doctors who attended him, told him that 
his stroke was due to his smoking but he was also found to 
have high blood pressure at that time."  It was noted that 
the stroke had left him with some residual disability of the 
left arm and leg.  Clinical evaluation revealed no organic 
mental dysfunction, no cranial nerve abnormality and, 
particularly, no weakness of the left side of the face.  
There was hemiparesis and diminished sensation on the left 
with plegia of the left hand.  The impression was a cerebral 
infarction, likely in the internal capsule, producing nearly 
a pure motor stroke syndrome with minor sensory disturbances.  
Walking was difficult, and there was significant impairment 
for activities of daily living that required use of the left 
arm and leg.  The examiner observed that the manner in which 
the stroke had developed was consistent with a cerebral 
embolus, although blood vessel changes due to hypertension 
could not be excluded as the cause.  It was the examiner's 
opinion that smoking was not likely the sole cause of the 
veteran's stroke, but only one of several risk factors.

Analysis

At the outset of our analysis, the Board notes that the 
United States Congress has recently passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131 to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then, in Public Law No. 105-206, 
§ 9014, 112 Stat. 865, approved on July 22, 1998, the 
amendments made by section 8202 of the previous statute were 
rescinded.  Rather than amending 38 U.S.C.A. §§ 1110 and 
1131, section 9014 created a new 38 U.S.C.A. § 1103 which 
provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998, and the veteran's claim was filed in December 
1994.  Therefore, 38 U.S.C.A. § 1103 does not apply, and the 
claim is governed by the law in effect when the claim was 
filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service.  
However, two precedent opinions of the VA General Counsel 
(GC), which the Board of Veterans' Appeals (Board) is bound 
to follow pursuant to 38 U.S.C.A. § 7104(c), provide 
guidance.

The first GC opinion, VAOPGCPREC 2-93 (Jan. 13, 1993), 
together with an explanatory supplement issued by GC on June 
3, 1993, provided that service connection may be granted for 
disease, even though not diagnosed before separation from 
service, if the evidence of record shows that the disease 
resulted from the veteran's use of tobacco during service.  
However, if a postservice disease is caused by postservice 
smoking, then service connection is not warranted.  That is, 
service connection is not warranted for a disease caused by 
smoking merely because a veteran began smoking in service 
unless the evidence also shows that smoking in service, and 
not smoking before or after service, was the sole cause of 
the disease.  In such a case, a disease caused by the use of 
tobacco in service is said to have been directly incurred in 
service.

VAOPGCPREC 19-97 (May 13, 1997) noted that service connection 
is also granted for disability that is proximately caused by 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  An 
intervening cause is one that comes between the initial force 
or cause and the ultimate effect.  BLACK'S LAW DICTIONARY 221 
(6th ed. 1990).  As applied in this context, service 
connection may be granted for disability proximately caused 
by another disorder that was incurred in service due to the 
use of tobacco in service.  In such a case, the disability is 
said to be secondary to the disorder caused by smoking in 
service.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if 
the claim is not well grounded, the Board is without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Further, the Court has made it clear 
that it is error for the Board to proceed to the merits of a 
claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  See also Morton v. West, 
12 Vet.App. 477, 480 (1999).  Thus, the threshold question in 
any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table). ).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Here, the May 1997 VA examination found residuals of the May 
1994 stroke, or cerebrovascular accident, so there is 
evidence of current disability.  The veteran has contended 
that he started smoking in service, and the credibility of 
that statement is presumed, King, supra, so there is evidence 
of an event in service that could be related, by medical 
evidence, to current disability.  Now we must search the 
record for evidence of that relationship, or nexus.

First, with regard to direct incurrence of a disability, Dr. 
Sullivan asserted, in his December 1994 statement, that the 
veteran had no risk factors for stroke other than smoking, 
and attributed, rather equivocally, the veteran's 1994 
cerebrovascular accident to his use of tobacco in service.  
Specifically, Dr. Sullivan said that the veteran had no 
history of hypertension, but he also said that the veteran 
had not seen a doctor since 1965.  The Board respectfully 
observes that not having a history of hypertension is not the 
same as not having hypertension.  Dr. Sullivan diagnosed 
hypertension while the veteran was hospitalized, and there is 
no evidence that the veteran was stricken with it, for the 
first time, on the day of his cerebrovascular accident.  He 
also said that the veteran's cholesterol was only 209, and 
not high enough to be considered a risk factor, but he then 
diagnosed hypercholesterolemia.  Dr. Sullivan said there was 
no left ventricular hypertrophy, but that statement was 
contradicted by the June 1994 echocardiogram report.  In sum, 
Dr. Sullivan's assertion that the veteran demonstrated no 
stroke risk factors other than tobacco use was not supported 
by the evidence to which he referred.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  In the 
context of determining whether a claim is well grounded, the 
Court of Appeals for Veterans Claims has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 
Vet.App. 185, 187 (1999).  We note, in reviewing the evidence 
of record, that Dr. Sullivan has opined, in his December 1994 
letter, that "it is reasonable to surmise" that smoking in 
service was the cause of the veteran's stroke.  In this 
regard, caselaw has recognized that "[t]he Court's word 
parsing in some of its medical nexus cases has created an 
unclear picture for ascertaining what degree of certainty is 
necessary to establish a plausible medical nexus."  Hicks v. 
West, 12 Vet.App. 86, 90 (1998).  "But the truth of the 
matter is that no template is possible that will apply to the 
almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another."  Bloom v. West, supra.

We recognize that "[t]he failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication on the merits rather than 
the threshold determination of well groundedness, a stage at 
which the claimant's evidence is presumed credible."  
Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (citing 
cases).  However, even if we were to ignore the internal 
inconsistencies within Dr. Sullivan's statement, it appears 
that he baldly attributed the veteran's stroke to inservice 
smoking while failing to address the effect of smoking 
between 1950 and 1954 (a four-year period), during service, 
as compared to, or distinguished from, the effect of smoking 
between 1954 and 1994 (a period of forty years), after 
service.  Moreover, when we assess his ultimate conclusion, 
that "it is reasonable to surmise" a connection to service, 
and consider that "surmise" means "imagine or infer on 
slight grounds," and is synonymous with "conjecture," we 
are compelled to find that Dr. Sullivan's statement does not 
provide a sufficient nexus to service.  See WEBSTER'S NEW 
COLLEGIATE DICTIONARY 1164 (1979).  In the absence of such 
evidence, the claim for service connection on the basis of 
direct incurrence is not well grounded and must be denied.

We turn now to the alternative theory, secondary service 
connection.  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).  Accordingly, we must 
search the record for medical evidence sufficient to well 
ground the proposition that the veteran's tobacco use in 
service caused some type of disorder which later was the 
proximate cause of the May 1994 cerebrovascular accident.  
Neither the veteran nor Dr. Sullivan has pointed directly to 
such a disorder, but the Board notes, sua sponte, that the 
evidence raises a question concerning the possibility of 
nicotine dependence.

Nicotine dependence is a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 243 
(4th ed. 1994) (DSM-IV).  It is a maladaptive pattern of 
nicotine use leading to significant impairment or distress 
manifested by three or more of the following criteria at any 
time in the same twelve-month period:  (1) tolerance, as 
manifested by the absence of nausea, dizziness, and other 
characteristic symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with continued use 
of the same amount of nicotine-containing products; (2) 
withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:  (a) dysphoric or depressed mood; (b) insomnia; (c) 
irritability, frustration, or anger; (d) anxiety; (e) 
difficulty concentrating; (f) restlessness; (g) decreased 
heart rate; or (h) increased appetite or weight gain; or by 
use of nicotine or a closely-related substance to relieve or 
avoid withdrawal symptoms; (3) use of tobacco in larger 
amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain-smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.

Here, the evidence shows that the veteran stopped smoking on 
30 May 1994.  While hospitalized at the VAMC during June and 
July, psychological testing showed no evidence of depression.  
September 1994 VA treatment records showed that, though the 
veteran had not resumed smoking, he had lost 30 pounds.  That 
evidence, when compared with the DSM-IV criteria for nicotine 
dependence, might suggest that he was not nicotine dependent 
even in 1994, more than 40 years after he started smoking.  
Nevertheless, as discussed above, the Board will not reach 
medical determinations without a foundation in the medical 
record.

Most important is that there is no competent medical 
evidence, e.g., no diagnosis, from either 1954 or 1994, that 
the veteran was nicotine dependent in service.  In the 
absence of medical evidence that the veteran became nicotine 
dependent in service, or that he incurred any other disorder 
in service, due to tobacco use, which might have caused his 
stroke in 1994, there is no medical evidence linking his 1994 
cerebrovascular accident to a disorder incurred in service.  
Thus, the record does not support a well-grounded claim for 
service connection on a secondary basis, and  the claim must 
be denied.


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

